Citation Nr: 1411048	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-operative chronic instability, left ankle, with degenerative changes, rated as 10 percent disabling prior to October 26, 2012, and rated as 20 percent disabling from October 26, 2012.

2.  Entitlement to an increased rating for chronic instability of the right ankle, rated as noncompensable prior to October 26, 2012, and rated as 10 percent disabling from October 26, 2012. 

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to December 1983. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record. 

The issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder has been raised by the record.  See Statement of representative dated May 2013.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a chronic respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

At his May 2013 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for increased ratings for right ankle, left ankle, and bilateral hearing loss disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for post-operative chronic instability, left ankle, with degenerative changes, rated as 10 percent disabling prior to October 26, 2012, and rated as 20 percent disabling from October 26, 2012 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for chronic instability of the right ankle, rated as noncompensable prior to October 26, 2012, and rated as 10 percent disabling from October 26, 2012 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In May 2013, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claims for increased ratings for his post-operative chronic instability, left ankle, with degenerative changes, chronic instability of the right ankle, and bilateral hearing loss.  He reiterated his desire to withdraw his appeals regarding these issues, through his representative, at his May 2013 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The claim for entitlement to an increased rating for post-operative chronic instability, left ankle, with degenerative changes, rated as 10 percent disabling prior to October 26, 2012, and rated as 20 percent disabling from October 26, 2012 is dismissed without prejudice.

The claim for entitlement to an increased rating for chronic instability of the right ankle, rated as noncompensable prior to October 26, 2012, and rated as 10 percent disabling from October 26, 2012 is dismissed without prejudice.

The claim for entitlement to a compensable disability rating for bilateral hearing loss is dismissed without prejudice.





(CONTINUED ON NEXT PAGE)

REMAND

Service treatment records reflect that the Veteran was treated for bronchitis in March 1969.  A separation examination is not of record.  Current treatment records reflect treatment for acute bronchitis and COPD.  He testified at his May 2013 BVA Hearing that he smoked for many years, quitting in approximately 1984.  See Transcript (T.) at 5.  

The Veteran maintains that his diagnosed COPD is the result of Agent Orange exposure while serving in the Republic of Vietnam during the Vietnam era.  In support of his contentions he has submitted an internet article reflecting that "researchers [have] also noted a possible association between the Veterans who reported spraying herbicides in Vietnam and those who had respiratory problems such as COPD."  Although COPD is not listed among the diseases that are presumed to be related to herbicide exposure, which negates a presumption of service connection for this disease under 38 C.F.R. §§ 3.307, 3.309(e), proper consideration of the direct service connection claim is still necessary, which includes affording a VA examination.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the relationship between his respiratory disorder, to include COPD, and active duty service.  The examiner should be provided with access to the Veteran's claims file and a copy of this remand for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

For each respiratory disorder diagnosed, to include COPD, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had their onset during active duty or is otherwise shown to be related to the Veteran's military service.  The clinical significance, if any, of his in-service treatment for bronchitis should be addressed.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  The examiner should consider and address a recent VA study, and publications connected therewith, concerning veterans exposed to herbicide agents (Agent Orange) and respiratory diseases such as COPD.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


